                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

ZACKARY STEVEN SMITH,                        )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 3:19-CV-95-WHA
                                             )
CAPTAIN WELCH, et al.,                       )
                                             )
       Defendants.                           )


                                             ORDER

   This case is before the court on a Recommendation of the Magistrate Judge entered on August

14, 2019. Doc. 25. There being no timely objection filed to the Recommendation, and upon an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

   ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to prosecute

this action and comply with the orders of the court.

       A final judgment will be entered separately.

       Done, this 6th day of September 2019.




                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
